Citation Nr: 1629676	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for sinusitis prior to September 19, 2014, and higher than 50 percent thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for increased ratings for sinusitis and rhinitis, denied service connection for sleep apnea and enlarged tonsils, and denied entitlement to a total disability based on individual unemployability (TDIU).  In January 2010, the Veteran filed a notice of disagreement with the denial of service connection for sinusitis.  She did not initiate an appeal on any of the other issues contained in the December 2009 rating decision.  The RO issued a statement of the case (SOC) in May 2010 and the Veteran perfected her appeal with a timely VA Form 9 in May 2010.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in March 2016.  

During the pendency of this appeal, the Veteran's rating for sinusitis was increased to 30 percent effective October 28, 2014, in a March 2015 rating decision and increased to 50 percent effective September 19, 2014, in a February 2016 rating decision.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At her hearing, the Veteran indicated that she wanted to reopen her claim of service connection for sleep apnea.  Additionally, the Board notes that the Veteran's has described an increase in symptoms more commonly associated with allergic rhinitis - a disability for which service connection has already been established.  Thus the issues of service connection for sleep apnea and an increased rating for allergic rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At her May 2016 hearing, the Veteran reported upcoming surgery for a growth in her sinuses.  The record shows that the Veteran was hospitalized for nasal obstruction from May 27, 2016 to May 28, 2016.  The specific details of that surgery, however, are not of record.

The Veteran's testimony also suggested that she had undergone VA treatment more recently than February 11, 2016, which is the date of the most recent VA treatment record in the claims file.  As such, additional treatment records must be associated with this claims file before it can be properly adjudicated.  Given the nature of the anticipated treatment, VA should provide another examination following the treatment so that an accurate and current disability picture is before adjudicators.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since February 11, 2016, including those associated with her May 2016 surgery, and associate them with the record.

2.  Then, ensure that the Veteran is scheduled for a VA examination to determine the nature and severity of disability due to her service connected sinusitis.  The examiner must review the claims file in conjunction with the examination.  

2.  After the above and any other indicated development is completed, readjudicate the claim for a higher rating for sinusitis.  If the benefit sought is not granted in full, furnish to the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

